Title: From George Washington to Major General John Sullivan, 1 June 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          Head Quarter’s Middlebrook. 1 June 1779.
        
        Your favor of the 31st came to hand this morning.
        By my instructions which were transmitted yesterday you will observe that it is my wish for you to commence your operations the moment you have got yourself in readiness. We have no time to lose and I am happy to find every thing in so perfect a train. I am Dear sir &c.
      